This case is before us on writ of error to a judgment of the Circuit Court of Volusia County wherein the petitioner in habeas corpus was remanded to the custody of the Sheriff without bail, the said petitioner being charged with murder in the first degree and the judgment having been entered after hearing on petition and the testimony taken.
The Court has considered the record and heard argument of counsel for the State and the petitioner. No reversible *Page 142 
error is made to appear. Therefore, the judgment is affirmed.
So ordered.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.